DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/17/2022 and 05/10/2022 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the claims
The amendments received on 11 July, 2022 have been acknowledged and entered. Applicant has amended claims 1-16.  Claims 1-16 are pending.

Responses to Amendments
The amendments filed 11 July, 2022 have been entered. 
Applicant’s amendments filed 11 July, 2022 with respect to the rejection of claims 3 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Thus, the rejection under U.S.C. 112(b) has been withdrawn.
Applicant’s amendments filed 11 July, 2022 with respect to the rejection of claims 1-16 under 35 U.S.C. 101 have been fully considered and are persuasive. Thus, the rejection under U.S.C. 101 has been withdrawn.
Applicant’s amendment filed 11 July, 2022 with respect to the rejection of claims 1-16 under 35 U.S.C. 103 have been fully considered and are persuasive. Thus, the rejection under U.S.C. 103 has been withdrawn.  However,  there are new grounds of rejection necessitated by Applicant’s amendments as detailed below. 

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over DeSilva et al. (US 9,556,791 B2, hereinafter referred to as “DeSilva”) in view of Lugg (US 2008/0175703 A1, hereinafter referred to as “Lugg”) further in view of Schleif et al. (US 2020/0393328 A1, hereinafter referred to as “Schleif”).
Regarding claim 1, DeSilva teaches a method of thermodynamic assessment of flow through a turbomachine having a compressor, the method comprising the steps of: 5detecting sensor readings using a plurality of acoustic sensors and a plurality of further acoustic sensors located about an intake of the turbomachine located upstream of the col. 10, line 17-19: referring to FIGS. 1 and 2 an exemplary industrial gas turbine engine 10 is shown. The exemplary engine 10 includes a compressor section 12), the plurality of acoustic sensors arranged in an outer circumferential flow surface in a single plane about a central axis of the intake (col. 3, lines 23-30: these velocity or velocity/temperature monitoring systems and methods are is incorporated into the turbine combustion monitoring and control system by addition of at least one acoustic transmitter or acoustic transceiver that transmits a sound wave in a line-of-sight with at least one or a plurality of acoustic sensors, such as dynamic pressure sensors; col. 5, lines 54-57: the system 30 includes a plurality of sensors (not visible) connected to a calculation unit 32, which can be outside the external casing 27); determining a col. 3, lines 23-30: see claim 1; col. 9, lines 62-66: In embodiments of the invention active velocity or active velocity/temperature measurements are used as monitoring parameters for gas flow in a combustion monitoring and control system that can identify and classify gas flow anomalies (e.g., combustion anomalies); col. 12, line 66- col. 13, line 3: the concepts of acoustic temperature and velocity measurements are both based on creating a sonic wave, listening to it across the gas stream and finding an average speed of sound across a given path, which is then descriptive for the gas velocity or velocity/temperature; col. 9, lines 35-39: In an integrated acoustic pressure-based sensor and monitoring/control system embodiment, the controller correlates velocity and, if desired, absolute active path temperatures simultaneously with acoustic transmission and time-of-flight analysis techniques) and outputting a flow rate of the flow through the intake, using the determined average velocity of the flow to control one or more control processors for operating the turbomachine (col. 12, line 66- col. 13, line 3: the concepts of acoustic temperature and velocity measurements are both based on creating a sonic wave, listening to it across the gas stream and finding an average speed of sound across a given path, which is then descriptive for the gas velocity or velocity/temperature; col. 19, lines 62-66: in embodiments of the invention active velocity or active velocity/temperature measurements are used as monitoring parameters for gas flow in a combustion monitoring and control system that can identify and classify gas flow anomalies) and each one of the plurality of acoustic sensors is configured to respectively communicate with each of the acoustic sensors of the plurality of acoustic sensorscol. 11, lines 38-42: in FIG. 3 the sensors are radially/circumferentially arrayed transceivers 34A-34H that are capable of transmitting and receiving acoustic oscillation waves along the line-of-sight paths similar to the transceivers 32A-H shown in dashed lines in FIG. 9).  
DeSilva does not teach that the determining a temperature is determining a static temperature; receiving stagnation temperature readings for the flow into the intake; and the plurality of further acoustic sensors arranged entirely recessed in an inner component, and each one of the plurality of acoustic sensors is configured to respectively communicate with each of the acoustic sensors of the plurality of acoustic sensors that is located on the same circumferential plane as the each one of the plurality of acoustic sensors
However, Lugg teaches that the determining a temperature is determining a static temperature (para. [0103]: static temperature) and receiving stagnation temperature readings for the flow into the intake (para. [0074]: stagnation properties, TT & PT, are more easily measured quantifies than static properties (T and p). Thus, it is standard convention to express the performance of various components in terms of stagnation pressure and temperature ratios). Further, Schleif teaches the plurality of further acoustic sensors arranged entirely recessed in an inner component  (para. [0011]: another sensor integration approach provides passive sensors on the rotating blade inside the casing. Typically, such sensors are powered by circumferentially spaced power transmission elements, e.g., coils, and antenna and para. [0071], at least one sensor 170 is coupled relative to the interior surface 152 of casing body 144) and each one of the plurality of acoustic sensors is configured to respectively communicate with each of the acoustic sensors of the plurality of acoustic sensors that is located on the same circumferential plane as the each one of the plurality of acoustic sensors para. [0098]: in contrast to conventional sensor systems, a method according to embodiments of the disclosure includes routing communications lead(s) 174 operatively coupled to sensor(s) 170 to extend circumferentially along interior surface 152 of casing body 144; para. [0099]: Referring to FIG. 9, in contrast to conventional radially mounted sensors, communications leads 174 of sensors 170 may be routed to exit casing body 144 at a single exit opening 186).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining a static temperature  such as is described in Lugg and the plurality of further acoustic sensors arranged entirely recessed in an inner component and each one of the plurality of acoustic sensors configured to respectively communicate with each of the acoustic sensors of the plurality of acoustic sensors that is located on the same circumferential plane such as described in Schleif into DeSilva, in order to allow the engine to be used more efficiently at different stages of the flight envelope (Lugg, para. [0008]) and provide a communications lead operatively coupled to the at least one sensor, wherein the communications lead extends circumferentially along the interior surface of the body (Schleif, para. [0012]).
 Regarding claim 2, DeSilva in view of Lugg, and Schleif teaches all the limitation of claim 1, in addition, DeSilva teaches that the average velocity of the flow is defined as-is a time-of-flight averaged flow velocity, which is thermodynamically col. 12, line 66- col. 13, line 3: claim 1 above; col. 9, lines 29-34: the gas flow velocity determination includes compensation for impact of the thermodynamically interrelated temperature, gas constant and speed of sound influences on the first time-of-flight, in order to determine absolute gas flow velocity; col. 9, lines 46-50: compensation for the speed of sound in the velocity monitoring is accomplished by substituting for the first transmitters a set of first transceiver/transducers that are capable of transmitting and receiving acoustic signals, and generating output signals and substituting for the first sensors a set of second transducers that are capable of transmitting and receiving acoustic signals and generating output signals).  
Regarding claim 3, DeSilva in view of Lugg, and Schleif teaches all the limitation of claim 2, in addition, DeSilva teaches that the time-of-flight-averaged flow velocity is thermodynamically corrected based on a predetermined flow profile, and the predetermined flow profile is determined using tomographic data from the plurality of acoustic sensors col. 2, lines 35-38; gas flow velocity distribution and profile information; col. 9, lines 29-34; col. 9, lines 46-50; see claim 2 above; col. 14, lines 49-51: Each of these line-of-sight paths represents an average temperature along that path. The average temperatures over different paths are combined to a two-dimensional map shown in FIG. 9, using a known computer tomography technique).  
DeSilva does not specifically teach the plurality of further acoustic sensors. However, Schleif teaches the plurality of further acoustic sensors.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the further acoustic sensors such as is described in Schleif into the system of DeSilva, Lugg, and Schleif, in order to allow a sensing device to be configured to measure at least one variable of a component of the turbomachine (Schleif, para. [0005]).
Regarding claim 204, DeSilva in view of Lugg, and Schleif teaches all the limitation of claim 1.  DeSilva does not teach receiving pressure readings for the flow into the intake, wherein the outputting of a flow rate of the flow through the intake includes using the received pressure readings to output a mass flow rate of the flow through the intake.
However, Lugg teaches receiving pressure readings for the flow into the intake, wherein the outputting of the flow rate comprises outputting a mass flow rate of the flow through the intake using the received pressure readings (para. [0069]: the fan pressure ratio (hence the mass flow ratio) and the bypass ratio can be varied and optimized against temperature across the main components, fan, compressor and turbine). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeSilva to include the teaching of Lugg to provide receiving pressure readings for the flow into the intake, wherein the outputting of the flow rate comprises outputting a mass flow rate of the flow through the intake using the received pressure readings, in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).
Regarding claim 5, DeSilva in view of Lugg, and Schleif teaches all the limitation of claim 1.  DeSilva does not teach the turbomachine includes an engine core and a bypass flow passage, and a mass flow rate of the engine core is deducted from a mass flow rate of the intake to determine a mass flow of the bypass flow passage.  
However, Lugg teaches an engine core and a bypass flow passage and a mass flow rate of the engine core is deducted from the mass 25flow rate of the intake to determine a mass flow of the bypass flow passage (para. [0069]: see claim 4 above; para. [0144]: the bypass fan is reduced in size compared to a pure turbofan to maintain a relatively high mass air flow).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeSilva to include the teaching of Lugg to provide an engine core and a bypass flow passage and a mass flow rate of the engine core is deducted from the mass 25flow rate of the intake to determine a mass flow of the bypass flow passage, in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).
Regarding claim 6, DeSilva in view of Lugg, and Schleif teaches all the limitation of claim 5.  DeSilva does not teach the mass flow rate of the engine core is estimated based on a predetermined relationship between engine core flow and one or more engine operation parameters.
However, Lugg teaches the mass flow rate of the engine core is estimated based on a predetermined relationship between engine core flow and one or more engine operation parameter (para. [0061]: the speed of the compressor rotors can be more quickly adjusted to achieve optimum performance of the engine based on different flight conditions, airframe loads, and optimal combustion performance; para. [0069]: see claim 4 above).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeSilva to include the teaching of Lugg to provide that the mass flow rate of the engine core is estimated based on a predetermined relationship between engine core flow and one or more engine operation parameter, in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).
Regarding claim 7, DeSilva in view of Lugg, and Schleif teaches all the limitation of claim 5.  DeSilva does not teach the mass flow rate of the bypass flow passage is 30used to determine a thrust value of the bypass airflow.  However, Lugg teaches the mass flow rate of the bypass flow passage is 30used to determine a thrust value of the bypass airflow (para. [0064]: the speed of the compressor rotors can be more quickly adjusted to achieve the configuration of the present invention not only provides thrust as bypass air around the combustor but also acts as a supercharger to the turbine).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeSilva to include the teaching of Lugg to provide that the mass flow rate of the bypass flow passage is 30used to determine a thrust value of the bypass airflow, in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).
Regarding claim 8, DeSilva in view of Lugg, and Schleif teaches all the limitation of claim 5.  DeSilva does not teach that the mass flow rate of the flow through the bypass flow passage para. [0151]: a turbofan engine is presented with an electric turbofan upstream of a multiaxial electric compressor as previously described in this paper. Here the core flow and bypass flow are mixed together through an afterburner and nozzle).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeSilva to include the teaching of Lugg to provide that the mass flow rate of the bypass passage flow is used to determine a nozzle discharge coefficient for a bypass passage nozzle, in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).
Regarding claim 9, DeSilva in view of Lugg, and Schleif teaches all the limitation of claim 5.  DeSilva does not teach that a mass flow is determined for a downstream location of the bypass flow passage by determining a mass flow of an upstream location of the bypass flow passage and applying an assumption of conservation of mass flow or enthalpy for the downstream location.  
However, Lugg teaches that mass flow is determined for a downstream location of the bypass passage by determining the mass flow for an upstream location of the 5bypass passage and applying an assumption of conservation of mass flow and/or enthalpy for the downstream location (para. [0065]: the separation of the compressor section from the turbine and the drive shaft, and the ability to drive the compressor rotors electrically and independently (all rotor stages rotate at velocities configured to maximize energy conservation and provide rise to enthalpy states of mass flow between compressor stages; para. [0069]: a turbofan engine is presented with an electric turbofan upstream of a multiaxial electric compressor as the invention demonstrates that a multi-disc, turbofan assembly of the invention concept because each fan disc is driven independently by an electric ring motor, the fan pressure ratio (hence the mass flow ratio) and the bypass ratio can be varied and optimized against temperature across the main components, fan, compressor and turbine).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeSilva to include the teaching of Lugg to provide that mass flow is determined for a downstream location of the bypass passage by determining the mass flow for an upstream location of the 5bypass passage and applying an assumption of conservation of mass flow and/or enthalpy for the downstream location, in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).
Regarding claim 10, DeSilva in view of Lugg, and Schleif teaches all the limitation of claim 5.  DeSilva does not teach that stagnation temperature downstream of the compressor is measured or derived based on a one or more characteristic of the compressor or an engine core turbine (para. [0067]: resultant polytropic efficiencies of the compressor and turbine are at 95 percent or better. In the case of a multiaxial electric compressor using distinct ringmotor stages for each rotor stage, tangential velocity may be increased from one rotor stage to the next, moving downstream with the flow, hence work is added to the flow unlike multiaxial mechanically driven compressor designs whereby work is maintained, and in current art of most designs, work flow done by the fluid is lose; para. [0074]: see claim 1 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeSilva to include the teaching of Lugg to provide that stagnation temperature downstream of the compressor is measured or derived based on a one or more characteristic of the compressor and/or an engine core turbine, in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).
Regarding claim 1011, DeSilva in view of Lugg, and Schleif teaches all the limitation of claim 5.  DeSilva further teaches pressure sensor (col. 3, lines 23-30: see claim 1).  DeSilva does not teach that static pressure in the bypass flow passage is measured using a pressure sensor. 
However, Lugg teaches that static pressure in the bypass passage is measured using a pressure sensor (para. [0057]: every stator row is a slower moving airfoil blade row, thus having the capacity to add net energy to the flow, as well as acting as a conversion device to the flow, adding kinetic energy to the flow and raising the static pressure simultaneously of the flow; para. [0155]: an expression of this equation can be derived in integral form (change in temperature and pressure over time, to total change in bypass air and thus fan pressure ratio) to demonstrate a variable fan pressure ratio and bypass ratio for an electric turbofan as compared to a mechanically driven turbofan as it relates to temperature, as bypass ratio is inversely proportional to temperature). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeSilva to include the teaching of Lugg to provide that static pressure in the bypass passage is measured using a pressure sensor, in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).
Regarding claim 12, DeSilva in view of Lugg, and Schleif teaches all the limitation of claim 4. DeSilva does not teach that the mass flow rate of a bypass flow passage is used with values of a stagnation temperature and a static pressure to derive a stagnation pressure for flow entering a bypass passage nozzle, and a value of bypass thrust is based on the derived stagnation pressure.  
However, Lugg teaches that the mass flow rate of a bypass flow passage is used with values of a stagnation temperature and a static pressure to derive a stagnation pressure for flow entering a bypass passage nozzle, and a value of bypass thrust is based on the derived stagnation pressure (para. [0064]: see claim 7 above; para. [0069]: see claim 9 above; para. [0074]: see claim 1 above; para. [0151]: see claim 8 above; para. [0133]: a measure of the total energy carried in the flow, p is the static pressure, a measure of the internal energy, and the velocity terms are a measure of the kinetic energy associated with each component of velocity).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeSilva to include the teaching of Lugg to provide that the mass flow rate of the bypass passage is used with values of the stagnation temperature and the static pressure to derive the stagnation pressure for flow entering a bypass passage nozzle, from which a value of bypass thrust 15is determined in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).
Regarding claim 13, DeSilva in view of Lugg, and Schleif teaches all the limitation of claim 1. DeSilva teaches that the average velocity is determined using: the time of flight of the acoustic signal between the plurality of acoustic sensors and the plurality of further acoustic sensors through the intake flow area, and a determined value for a velocity of sound through air at the determined static temperature (col. 3, lines 23-30: see claim 1; col. 9, lines 29-34: see claim 1 above; col. 12, line 66- col. 13, line 3: see claim 1 above).  
DeSilva does not teach that the determined temperature is static temperature.  However, Lugg teaches that the determined temperature is static temperature (para. [0103]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeSilva to include the teaching of Lugg to provide that the flow composition comprises air and the average velocity is determined using the time of flight of the acoustic signal between sensors through the intake flow area and a determined value for the velocity of sound for air at the determined static temperature a bypass passage nozzle, from which a value of bypass thrust 15is determined in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).
Regarding claim 2014, DeSilva in view of Lugg, and Schleif teaches all the limitation of claim 1. DeSilva further teaches the plurality of acoustic sensors are located in a single plane and mounted at angular spacing about a central axis of the intake (col. 3, lines 23-30: see claim 1 above; col. 5, lines 54-57).
Regarding claim 15, DeSilva teaches a monitoring and control system for a turbomachine including a turbomachine intake upstream of a compressor, an engine core downstream of the compressor (col. 7, lines 12-17: other embodiments of the invention are directed to systems for monitoring gas flow velocity in a turbine engine, including at least one first acoustic transmitter and at least one first acoustic sensor respectively oriented in upstream and downstream transverse locations in a gas flow path of a turbine engine; col. 10, line 17-19: referring to FIGS. 1 and 2 an exemplary industrial gas turbine engine 10 is shown. The exemplary engine 10 includes a compressor section 12), and a turbine driven by exhaust gas from the engine core, the monitoring and control system (col. 11, lines 60-63: the monitoring section 42 and dynamic analysis 44 section outputs are utilized by the gas turbine control system 46 that can send control signals to other gas turbine controls subsystems, including industrial gas turbine (IGT) controls subsystems) comprising: a plurality of acoustic sensors arranged in an outer circumferential flow surface in a single plane about a central axis of the intake upstream of the compressor (col. 10, line 17-19: see above; col. 5, lines 54-57: the system 30 includes a plurality of sensors (not visible) connected to a calculation unit 32, which can be outside the external casing 27), and each one of the plurality of acoustic sensors is configured to respectively communicate with each of the acoustic sensors of the plurality of acoustic sensors col. 10, line 17-19; see above col. 3, lines 23-30: these velocity or velocity/temperature monitoring systems and methods are is incorporated into the turbine combustion monitoring and control system by addition of at least one acoustic transmitter or acoustic transceiver that transmits a sound wave in a line-of-sight with at least one or a plurality of acoustic sensors, such as dynamic pressure sensors); a plurality of further acoustic sensors located at the intake of the turbomachine (col. 19, lines 1-10: in accordance with embodiments of the invention one array of commonly utilized, reliable acoustic transceiver/transducer sensor-transmitters or arrays of separate discrete acoustic sensors and transmitter pairs can be placed in a combustion flow path under field conditions and monitored to provide active, real time simultaneous velocity and temperature data and anomaly detection that are all useful for monitoring and control of combustion power generation equipment, such as industrial gas turbines), and the plurality of further acoustic sensors being configured to receive sensor readings from the plurality of acoustic sensors (col. 10, line 17-19: see above; col. 3, lines 23-30: see above). and one or more processors arranged to receive sensor readings col. 3, lines 23-30; col. 5, lines 54-57: see claim 1 above)2018P00820 US, 31wherein: the one or more processors include machine readable instructions for determining a static temperature for the flow into the intake and an average velocity of the flow over a flow area of the intake using the plurality of acoustic sensor and the plurality of further acoustic sensor readings (col. 3, lines 23-30: see claim 1; col. 9, lines 62-66: see claim 1; col. 12, line 66-col. 13, line 3: see claim 1 above; col. 9, lines 35-39: see claim 1 above) and the one or more processors determine a flow rate of the flow through the intake, using the determined average velocity of the flow to control one or more control processors for operating the turbomachine (col. 12, line 66- col. 13, line 3: col. 19, lines 1-10; col. 19, lines 62-66: see claim 1 above).
DeSilva does not teach receiving stagnation temperature readings, determining a static temperature, the plurality of further acoustic sensors arranged entirely recessed in an inner component, and each one of the plurality of acoustic sensors is configured to respectively communicate with each of the acoustic sensors of the plurality of acoustic sensors that is located on the same circumferential plane as the each one of the plurality of acoustic sensors 
However, Lugg teaches receiving stagnation temperature readings and determining a static temperature (para. [0074]; para. [0103]: see claim 1 above).  Further, Schleif  teaches the plurality of further acoustic sensors arranged entirely recessed in an inner component (para. [0011]: another sensor integration approach provides passive sensors on the rotating blade inside the casing. Typically, such sensors are powered by circumferentially spaced power transmission elements, e.g., coils, and antennae) and each one of the plurality of acoustic sensors is configured to respectively communicate with each of the acoustic sensors of the plurality of acoustic sensors that is located on the same circumferential plane as the each one of the plurality of acoustic sensors para. [0098]: in contrast to conventional sensor systems, a method according to embodiments of the disclosure includes routing communications lead(s) 174 operatively coupled to sensor(s) 170 to extend circumferentially along interior surface 152 of casing body 144; para. [0099]: Referring to FIG. 9, in contrast to conventional radially mounted sensors, communications leads 174 of sensors 170 may be routed to exit casing body 144 at a single exit opening 186).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining a static temperature  such as is described in Lugg and the plurality of further acoustic sensors arranged entirely recessed in an inner component and each one of the plurality of acoustic sensors configured to respectively communicate with each of the acoustic sensors of the plurality of acoustic sensors that is located on the same circumferential plane such as described in Schleif into DeSilva, in order to allow the engine to be used more efficiently at different stages of the flight envelope (Lugg, para. [0008]) and provide a communications lead operatively coupled to the at least one sensor, wherein the communications lead extends circumferentially along the interior surface of the body (Schleif, para. [0012]).
Regarding claim 16, DeSilva in view of Lugg, and Schleif teaches all the limitation of claim 1.  DeSilva does not teach that the flow rate is used to determine thrust produced by the turbomachine during operation or to determine a power setting parameter for the turbomachine during operation.  
However, Lugg teaches that the determined mass flow rate is used to determine thrust produced by the turbomachine during operation or to determine a power setting parameter for the turbomachine during operation (para. [0069]: claim 4 above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeSilva to include the teaching of Lugg to provide that the determined mass flow rate is used to determine thrust produced by the turbomachine during operation and/or to determine a power setting parameter for the turbomachine during operation in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858